COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Clements and Senior Judge Coleman
Argued at Richmond, Virginia


LISA HARMON
                                           MEMORANDUM OPINION * BY
v.   Record No. 0895-00-2                 JUDGE ROBERT J. HUMPHREYS
                                              FEBRUARY 20, 2001
RICHMOND COUNTY DEPARTMENT
 OF SOCIAL SERVICES


               FROM THE CIRCUIT COURT OF RICHMOND COUNTY
                     Joseph E. Spruill, Jr., Judge

             George W. Townsend, III, for appellant.

             (Wayne L. Emery; Office of the Commonwealth's
             Attorney, on brief), for appellee. Appellee
             submitting on brief.


     Lisa Harmon appeals a decision of the circuit court

terminating her residual parental rights to her eleven-year-old

twin sons.    For the reasons that follow, we affirm in part and

reverse in part.

     Harmon first claims that the trial court erred in quashing

her subpoenas directed to the boys, requiring their presence and

testimony at the termination hearing.     Specifically, Harmon

contends that the trial court erred in finding, after a separate

hearing on the matter, that the boys were not "of an age of




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
discretion" sufficient to testify pursuant to Code

§ 16.1-283(G).

          In cases in which the testimony of a child
          younger than fourteen is sought, the
          determination of whether or not the child
          has reached an "age of discretion" is
          committed to the sound discretion of the
          trial court. A child has reached the age of
          discretion if the evidence proves that he or
          she is "sufficiently mature to have
          intelligent views and wishes on the subject
          of the termination proceeding."

           *       *      *      *      *       *       *

          The trial court's determination will be
          reversed on appeal only for an abuse of
          discretion.

Hawks v. Dinwiddie Dep't of Soc. Servs., 25 Va. App. 247, 253,

487 S.E.2d 285, 288 (1997) (citations omitted).

     Harmon argues the trial court erred in relying on the

testimony of Dr. Roy Jarnecke, a clinical psychologist, in

reaching its decision.   Dr. Jarnecke's testimony was based

solely upon examinations of the boys he had performed

approximately 22 months prior to the hearing.   However, in its

order, the trial court appears to have considered not only the

testimony of Dr. Jarnecke, but also the testimony of social

worker Robin Johnson, in considering the boys' ability to

provide mature, intelligent views and wishes on the subject of

the termination.   Without the benefit of a transcript or

statement of facts to demonstrate otherwise, we cannot hold that

the trial court abused its discretion in determining that the



                               - 2 -
boys were not of an age of discretion sufficient to testify

pursuant to the statute.

     Harmon also argues that the trial court erred in failing to

personally interview the boys to make its determination.

However, Code § 16.1-283 does not require that the trial court

personally interview the child at issue.   On this record, we

find no abuse of discretion with regard to the method chosen by

the trial court to make its determination.   See Deahl v.

Winchester Dept. Soc. Serv., 224 Va. 664, 676, 299 S.E.2d 863,

869 (1983) (the methods of approaching and resolving this issue

are left to judicial discretion).   Accordingly, we affirm on

this issue.

     Finally, Harmon contends that Richmond County Department of

Social Services ("DSS") failed to present clear and convincing

evidence during the termination hearing to satisfy the criteria

of Code § 16.1-283(B). 1

          Residual parental rights may not be
          terminated unless the department has proved
          by clear and convincing evidence (1) that
          termination of parental rights is in the
          best interests of the child; (2) that the
          neglect or abuse suffered by the child
          presents a serious and substantial threat to
          his life, health or development; and (3)
          that it is not reasonably likely that the
          conditions which resulted in such neglect or
          abuse can be substantially corrected or

     1
       Harmon also argues that the evidence is insufficient to
support termination under Code § 16.1-283(C)(2). In light of
our decision concerning the trial court's actions under Code
§ 16.1-283(B), we do not address this argument.


                              - 3 -
             eliminated so as to allow the child's safe
             return to [the] parent within a reasonable
             period of time.

Cain v. Commonwealth, 12 Va. App. 42, 44, 402 S.E.2d 682, 683

(1991) (citations omitted).

     Evidence presented at the termination proceeding

established that the boys were first placed in foster care in

August of 1994 due to some issues of sexual abuse by their

father. 2   They were eventually returned home, but in 1995, DSS

became involved with Harmon and her children again after

receiving a child abuse complaint involving Harmon's live-in

boyfriend.    In September of 1996, DSS had to intervene a third

time due to a custody dispute over Harmon's youngest child.      DSS

performed a study of Harmon's home at that time and had

"significant issues about [the] house."    DSS provided Harmon

with a service plan and assistance to remedy the issues.

     In November of 1997, after receiving yet another complaint,

DSS once again investigated Harmon's home and had concerns.      The

primary concern was that of inadequate food.    In addition,

although it was cold and rainy out, the large two-story house

contained only a kerosene heater on the lower level.      This

concerned DSS workers because Harmon's youngest child suffered

from a respiratory problem and Harmon had been advised that he


     2
       Harmon also has three other children who are not involved
in this appeal. These children are not currently in Harmon's
care.


                                 - 4 -
should not be exposed to kerosene heat.    In the bathroom of the

home, a DSS worker observed water running onto an electric

heater that had clothing strewn onto it.   The upstairs had no

electricity, and electrical wiring was exposed through some of

the walls of the house.

     DSS obtained an emergency removal order and removed all of

Harmon's children that same day.   The twin boys were initially

placed with a foster family but were eventually moved to the

Covington Boys Home due to behavioral problems.   Psychological

evaluations of the boys established that their cognitive

functioning was low and that they suffered from emotional issues

that were indicative of chronic depression and "coping deficit

difficulties."

     DSS provided services to Harmon during this time to help

her remedy her neglectful care of her children.   These services

included psychological services, financial services, parenting

classes, and other support services.    However, Harmon often

failed to take advantage of the services and, at times failed to

take advantage of visitation with the children.   In addition,

even without the responsibility of caring for her children,

Harmon changed residences as many as six times and employment as

many as five times, during this period of less than two years.

Harmon was most often terminated from her various jobs due to

excessive absenteeism.    Consequently, Harmon failed to make rent

payments and was evicted from several of these residences.

                                - 5 -
     DSS ultimately moved to terminate Harmon's residual

parental rights in the Spring of 1999.      Although Harmon had been

living in adequate housing for several months prior to the

trial, her situation did not establish that she had made changes

sufficient to remedy the neglect of her children.      Harmon was

being supported by her current boyfriend, who lived in the home

with her, and testified that she would have difficulty

maintaining her current lifestyle without his income.      She had

also changed jobs and residences again within that time period.

     Thus, we cannot say that the trial court was plainly wrong

in finding that DSS presented clear and convincing evidence that

the children suffered from neglect and that it was not

reasonably likely that Harmon could substantially correct this

problem within a reasonable time.    However, the statute requires

more to terminate parental rights.       It requires a specific

determination, based upon clear and convincing evidence, that

termination is in the best interests of the child.      In fact, the

plain language of the statute states that an explicit finding in

this regard, based on clear and convincing evidence, is a

prerequisite to the termination of parental rights.       See Stanley

v. Fairfax Cty. Dept. of Soc. Serv., 242 Va. 60, 63, 405 S.E.2d

621, 623 (1991) (the best interests of the child must be the

primary concern of the court).

          In determining what is in the best interests
          of the child, a court must evaluate and
          consider many factors, including the age and

                                 - 6 -
          physical and mental condition of the child
          or children; the age and physical and mental
          condition of the parents; the relationship
          existing between each parent and each child;
          the needs of the child or children; the role
          which each parent has played, and will play
          in the future, in the upbringing and care of
          the child or children; and such other
          factors as are necessary in determining the
          best interests of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191

(1986).

     In this case, the trial court based its decision that

Harmon's parental rights should be terminated on its finding

that the children were progressing better developmentally at the

Covington Boys Home.   In its decision, the trial court stated

"we are talking about opportunity here.   This is an opportunity

for these young men to somehow be brought into the mainstream,

and I think to do that, the best opportunity for them would be

if these rights were terminated."   This observation fails to

establish or even suggest that the trial court carefully

evaluated the specific factors enunciated in Barkey.

Accordingly, the court's ruling is insufficient to support a

finding of termination by clear and convincing evidence.

     Although DSS established that Harmon neglected her children

and, without good cause, failed to respond to their

rehabilitative efforts, these findings standing alone are

insufficient as a matter of law to support the termination of

parental rights.   There must also be an explicit finding that


                               - 7 -
such a drastic action is in the best interest of the child.     We

find no such determination in the record here.   We therefore

agree that the trial court erred in finding the evidence

sufficiently clear and convincing to meet the statutory

requirements of Code § 16.1-283(B).

     Accordingly, the judgment appealed from will be reversed on

this issue.

                                        Affirmed in part
                                        and reversed in part.




                              - 8 -